                       Case 1:14-md-02573-VEC Document 419 Filed 05/23/19 Page 1 of 1




     GE
                                                                                        123 Justison Street
                                                                                        Wilmington, DE 19801
                                                                                        Tel: 302-622-7000
               &                                                                        Fax: 302-622-7100

                                                                                        30 N. LaSalle Street, Suite 2350
                             Grant & Eisenhofer P.A.                                    Chicago, IL 60602
                                                                                        Tel: 312-214-0000
485 Lexington Avenue New York, NY 10017 Tel: 646-722-8500 Fax: 646-722-8501             Fax: 312-214-0001


Deborah Elman
Director
Tel: +1-646-722-8534
delman@gelaw.com




         May 23, 2019

         Via ECF

         The Honorable Valerie E. Caproni
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, New York 10007-1312

         Re:           In re: London Silver Fixing, Ltd., Antitrust Litigation, Case No. 14-md-02573-VEC

         Dear Judge Caproni:

                 In accordance with the Court’s May 6, 2019 Order (ECF No. 414) and May 17, 2019 Order
         (ECF No. 418), the parties in this action jointly submit the attached [Proposed] Amended Fact
         Discovery Schedule. A Microsoft Word version of the Stipulation is also being submitted via e-
         mail to your chambers per your individual rules of practice.

                                                              Respectfully submitted,

                                                              /s/ Deborah A. Elman
                                                              Robert G. Eisler
                                                              Deborah A. Elman
                                                              GRANT & EISENHOFER P.A.
                                                              485 Lexington Avenue
                                                              New York, NY 10017
                                                              Telephone: (646) 722-8500
                                                              reisler@gelaw.com
                                                              delman@gelaw.com

                                                              Co-Lead Counsel for Silver Plaintiffs and the
                                                              Proposed Class

         cc:           All counsel of record (via ECF)
